DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 23 April 2019 which claims priority to PRO 62/664,417 filed 30 April 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0004] line 3 “produce powered transmitted” should be corrected to “provides power transmitted”
[0007] line 1 “provides providing lift” should be corrected to “provides lift”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brotherton-Ratcliffe et al. (US 2016/0311529).
- Regarding Claim 1. Brotherton-Ratcliffe discloses a vertical take-off and landing (VTOL) aircraft (fig. 1-6, “VTOL Aircraft” [abstract]) comprising: 

    PNG
    media_image1.png
    587
    736
    media_image1.png
    Greyscale
a fuselage which includes a cabin section (see annotated fig. 6), the fuselage having a center of gravity (CG) and defining mutually orthogonal X-, Y- and Z-axes (see annotated fig. 6, inherent to all aircraft, the CG can be used to define the X,Y,Z axis and as is known in the art, the reference intersection of these axes is the CG location to allow for aircraft control calculations to be achieved as quickly as possible); 
an even number of positionally mirror imaged port and starboard side rotors (see annotated fig. 6 which illustrates 24 dual rotor pods allowing for 48 rotors total on each side of the aircraft, further, fig. 6 illustrates the rotors being positioned as mirror images about the X-Z axis) laterally of the fuselage in spaced relationship to a plane established by the XZ axes (fig. 6 illustrates the rotors spaced lateral from the fuselage); and 
an even number of fuselage rotors (see annotated fig. 6, there are 6 dual rotor pods aft and 8 dual rotor pods forward allowing for a total of 28 rotors within the fuselage) positioned along an X-axis centerline of the fuselage (fig. 6 illustrates the rotors positioned evenly along an X-axis centerline), wherein 
one-half of the side rotors rotate in one direction about the Z-axis and a remaining one-half of the side rotors rotate in a counter direction relative thereto (“two counter-rotating multi-bladed propellers” [0043], each rotor pod contains two rotors which are counter rotating, allowing for one-half of the side rotors to rotate in one direction and one half to rotate in a counter direction relative to the Z-axis), and wherein 

- Regarding Claim 2. Brotherton-Ratcliffe discloses the VTOL aircraft according to claim 1, further comprising port and starboard rotor pods (see annotated fig. 6), wherein the port and starboard side rotors are operably positioned within the rotor pods (as is illustrated, each rotor is housed within a pod).
- Regarding Claim 3. Brotherton-Ratcliffe discloses the VTOL aircraft according to claim 1, further comprising port and starboard aerodynamic wings (see annotated fig. 6, “wing” [0090]) extending outwardly from port and starboard sides of the fuselage, respectively (fig. 6 illustrates the wings extending outwardly from the sides of the fuselage).
- Regarding Claim 4. Brotherton-Ratcliffe discloses the VTOL aircraft according to claim 3, further comprising port and starboard rotor pods at terminal ends of the port and starboard aerodynamic wings, respectively (see annotated fig. 6, the rotor pods are at the ends of the port and starboard aerodynamic wings), wherein the port and starboard side rotors are operably positioned within the rotor pods (see annotated fig. 6).
- Regarding Claim 5. Brotherton-Ratcliffe discloses the VTOL aircraft according to claim 4, further comprising at least one propulsive rotor (see annotated fig. 6) to provide thrust along the X-axis of the fuselage (“lateral thrust modules may be used…consist of one or more electric ducted fans for horizontal propulsion” [0103]; as illustrated in fig. 6, the horizontally oriented rotors provide thrust along the X-axis of the fuselage).
- Regarding Claim 6. Brotherton-Ratcliffe discloses the VTOL aircraft according to claim 4, further comprising port and starboard propulsive rotors (504, fig. 5, “one or more can be used to produce lateral thrust” [0090], these lateral thrust rotors would inherently be evenly placed with respect to the X-axis to ensure stability and control of the aircraft) each providing thrust along the X-axis of the fuselage (“lateral thrust” [0090]).

- Regarding Claim 9. Brotherton-Ratcliffe discloses the VTOL aircraft according to claim 8, wherein the fuselage rotors (see annotated fig. 6) are located aft of the CG of the aircraft (annotated fig. 6 illustrates fuselage rotors aft of the CG of the aircraft).
- Regarding Claim 10. Brotherton-Ratcliffe discloses the VTOL aircraft according to claim 1, wherein the side rotors comprise positionally mirrored image pairs of port and starboard side rotors (see annotated fig. 6, the side rotors and positionally mirrored about the XZ axis plane).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brotherton-Ratcliffe in view of Bernhardt (US 2018/0257772).
- Regarding Claim 7. Brotherton-Ratcliffe discloses the VTOL aircraft according to claim 1, but does not disclose the aircraft further comprising ruddervators at an aft portion of the fuselage.
However, Bernhardt discloses a similar VTOL aircraft (10, “vertical takeoff/landing capability” [0001],  fig. 6) further comprising ruddervators (44a/b, “ruddervator” [0037]) at an aft portion of a fuselage (fig. 6 illustrates the ruddervators at the aft portion of the fuselage).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Brotherton-Ratcliffe to incorporate the ruddervators of Bernhardt to ensure proper maneuverability of the aircraft in all phases of flight for pitch/yaw control of the aircraft as disclosed by Bernhardt as Brotherton-Radcliffe discloses no additional control surfaces outside of the wings.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           2/17/2021